DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 10333399) in view of Tyndall (US 20050285728)  and Thivierge et al. (US 8232761).
As to claim 1, Ueno’s figure 1 shows an energy harvester to convert incident radio frequency, RF, energy (power harvester receives RF signal is well known in the art.  It is seen as an intended use for using the circuit figure 1 to harvest RF energy) associated with an RF signal to direct current energy, the energy harvester comprising: a rectifier (21) comprising a pre-storage capacitor (Cin), wherein said rectifier is arranged to rectify said incoming incident RF energy thereby storing said RF energy into said pre-storage capacitor; an energy transfer unit (23).  Figure 1 fails to show that the energy transfer unit comprises a storage output capacitor.  However, Tyndall’s figure 1 shows a similar circuit that comprises energy storage capacitor 55 coupled to the output of the energy transfer unit 200.  Therefore, it would have been obvious to one having ordinary skill in the art to further add output capacitor coupled to Ueno’s Vout for the purpose of storing power and reducing noise.  The modified Ueno’s figure further shows that a capacitance value of said storage output capacitor is higher than a capacitance value of 
As to claim 3, the modified Ueno’s figure shows that said control unit, that is further including Thivierge’s comparator 18), is further arranged to measure a voltage over said storage output capacitor, and wherein said control unit is further arranged to: activate said power management unit to start converting said voltage over said storage output capacitor to said operating DC voltage when said measured voltage over said storage output capacitor is above a predetermined threshold. 
As to claim 4, the modified Ueno’s figure shows that said control unit is further arranged to: deactivate said energy transfer unit to stop transferring said energy in said pre-storage capacitor into said storage output capacitor when said measured voltage is below a second voltage threshold; wherein said first voltage threshold is higher than said second voltage threshold.
As to claim 6, a switched-mode boost converter is a well-known DC-DC converter.  It would have been obvious to one having ordinary skill in the art to use switched-mode boost converter for Ueno’s DC-DC converter for the purpose of providing more precise higher output voltage. 
As to claim 7, the modified Ueno’s figure shows that said energy harvester further comprises a battery or harvested energy (31) for supplying energy to said control unit (linear regulator comprising capacitor is well known in the art.  It would have been obvious to include capacitor in 31 for the purpose of providing more stable voltage). 
As to claim 8, the modified Ueno’s figure shows that said rectifier comprises one or more diodes selected from a group comprising a Schottky diode, a PN junction diode, a diode-connected field effect transistor and a tunnel diode.
As to claim 9, the modified Ueno’s figure shows that said control unit comprises an operational amplifier, op-amp, comparator (CMP) with hysteresis for providing said first voltage threshold and said second voltage threshold.

As to claim 12, antenna coupled to receive RF power is well known in the art.  It would have been obvious to one having ordinary skill in the art to use antenna for power generator 11 for the purpose of receiving power wirelessly.  Thus, the modified Ueno’s figure shows an antenna (the modified 11) connected to said rectifier, wherein said antenna is arranged for receiving said RF signal; a sensor (22) for performing a measurement.
As to claim 13, the modified Ueno’s figure shows that said energy harvester comprises a power management unit (Thivierge’s 14), connected to said storage output capacitor, wherein said power management unit is arranged to convert a voltage over said storage output capacitor to an operating DC voltage, wherein said sensor device further comprises: a controller (Thivierge’s 18) arranged for measuring said operating DC voltage, and for initiating said sensor to perform said measurement and for transmitting a performed measurement whenever a measured operating DC voltage exceeds a predetermined operating voltage.
Claim 14 recites similar limitations of claims above.  Therefore, it is rejected for the same reasons.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 10333399) in view of Tyndall (US 20050285728), Thivierge et al. (US 8232761), and Huang et al. (US 8432071).
The modified Uemo’s figure fails to show a low-power oscillator, connected to said pre-storage capacitor, wherein said low-power oscillator is arranged to provide for an oscillation output signal based on said energy stored in said pre-storage capacitor.  However, Huang’s figure 1 shows a voltage converter circuit that comprises oscillator 124 coupled to input voltage to control the DC/DC converter . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 10333399) in view of Tyndall (US 20050285728), Thivierge et al. (US 8232761), and Inoue et al. (US 20060006850).
The modified Ueno’s figure fails to show a bypass switch for bypassing the energy transfer unit.  However, Inoue et al.’s figure 12 shows a DC-DC converter comprises a bypass switch 5 for bypassing the DC-DC converter for the purpose of improving the circuit speed and providing more stable output voltage.  The modified Ueno further shows that said control unit (Ueno’s 22 or Inoue’s 7, 11) is further arranged for determining that said incoming incident energy is non-fluctuating based on said measured voltage over said pre-storage capacitor, and for activating said bypass switch based on said determination. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

The modified Ueno’s figure also shows two capacitor, wherein one of the capacitors is a pre-storage capacitor (Ueno’s Cin or Tyndall’s 45) that is coupled to the input of the energy transfer unit (Ueno’s 23 or Thivierge et al.’s 12), and another one of the capacitors is a storage output capacitor (Tyndall’s 55 or Thivierge et al.’s C1) that is coupled to the output of the energy transfer unit.
Tyndall’s transistor 220 in the voltage converter circuit transfer energy from input capacitor 45 to output capacitor 55.  Therefore, voltage converter circuit is considered as an energy transfer unit.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/
Primary Examiner
Art Unit 2842